NNON-FINAL ACTION (REISSUE OF U.S. PATENT 10,141,973)
TABLE OF CONTENTS

I. ACKNOWLEDGEMENTS	2
II. REISSUE PROCEDURAL REMINDERS	3
III. OTHER PROCEEDINGS	3
IV. STATUS OF CLAIMS	4
V. AIA  STATUS	4
VI. CLAIM INTERPRETATION – PHRASES INVOKING 35 U.S.C. § 112(f)	4
VII. PRIOR ART CITED HEREIN	11
VIII. CLAIM REJECTIONS – 35 USC § 102 (ANTICIPATION)	11
IX. CLAIM REJECTIONS – 35 USC § 103 (OBVIOUSNESS)	15
X. ALLOWABLE SUBJECT MATTER	17
XI. CONCLUSION	21

I. ACKNOWLEDGEMENTS
 	This non-final Office action addresses U.S. reissue application No. 17/104,845 (“Instant Application”).  Based upon a review of the instant application, the actual filing date is November 25, 2020 (“Actual Filing Date”). 
	The Instant Application is a reissue application of U.S. Patent No. 10,141,973 (“Patent Under Reissue”) titled “ENDPOINT PROXIMITY PAIRING USING ACOUSTIC SPREAD SPECTRUM TOKEN EXCHANGE AND RANGING INFORMATION.” The Patent Under Reissue was filed on June 23, 2017 (“Non-Provisional Filing Date”), and assigned by the Office non-provisional U.S. patent application control number 15/631,679 (“Non-Provisional Application”) and issued on November 27, 2018, with claims 1-20 (“Originally Patented Claims”). 
II. REISSUE PROCEDURAL REMINDERS
	Disclosure of other proceedings. Applicant is reminded of the continuing obligation under 37 CFR 1.178(b), to timely apprise the Office of any prior or concurrent proceed-ing in which the Patent Under Reissue is or was involved. These proceedings would include interferences, reissues, reexaminations, and litigation. 
 	Disclosure of material information. Applicant is further reminded of the continuing obligation under 37 CFR 1.56, to timely apprise the Office of any information which is mate-rial to patentability of the claims under consideration in this reissue appli-cation.
 	These disclosure obligations rest with each individual associated with the filing and prosecution of this application for reissue. See also MPEP §§ 1404, 1442.01 and 1442.04.
 	Manner of making amendments. Applicant is reminded that changes to the Instant Application must comply with 37 C.F.R. § 1.173, such that all amendments are made in respect to the Patent Under Reissue as opposed to any prior changes entered in the Instant Application. All added material must be underlined, and all omitted material must be enclosed in brackets, in accordance with Rule 173. Applicant may submit an appendix to any response in which claims are marked up to show changes with respect to a previous set of claims, however, such claims should be clearly denoted as “not for entry.” 
 	

III. OTHER PROCEEDINGS
 	Based upon Applicants’ statements as set forth in the Instant Application and the Examiner's independent review of the Patent Under Reissue itself and its prosecution history, the Examiner cannot locate any concurrent proceedings before the Office, ongoing litigation, previous reexaminations (ex parte or inter partes), or supplemental examinations regarding the Patent Under Reissue. 
 	A Certificate of Correction for the Patent Under Reissue was issued on January 29, 2019.


IV. STATUS OF CLAIMS
 	Claims 1-26 are currently pending (“Pending Claims”).
 	Claims 1-26 are currently examined (“Examined Claims”).
 Regarding the Examined Claims and as a result of this Office action:
 	Claims 11-15, 22, and 25 are allowed.	
 	Claims 1, 2, 16, 21, and 23 are rejected under 35 U.S.C. § 102(a)(2).
 	Claims 24 and 26 are rejected under 35 U.S.C. § 103(a). 
 	Claims 3-10 and 17-20 are objected to as being dependent upon a rejected base claim.
 	

V. AIA  STATUS
	Because the Instant Application contains claims having an effective date on or after March 16, 2013, the America Invents Act First Inventor to File (“AIA -FITF”) provisions apply. See 35 U.S.C. § 100 (note). 


VI. CLAIM INTERPRETATION – PHRASES INVOKING 35 U.S.C. § 112(f)
The following is a quotation of 35 U.S.C. § 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
	Functional Phrase #1 (claim 11) – a processor coupled with the network interface and configured to:
 	receive from a second endpoint device an indication of a receive time at which the second endpoint device received the acoustic spread spectrum signal transmitted by the first endpoint device and a second token as recovered from the received acoustic spread spectrum signal by the second endpoint device;
 	compute ranging information based on the transmit time and the receive time; and
 	responsive to the token matching the second token, and a comparison of the ranging information to a threshold value, pair the first endpoint device with the second endpoint device.

 	Functional Phrase #2 (claim 8) – a management entity, configured to communicate with the first endpoint device and the second endpoint device over a network.

	Functional Phrase #3 (claim 13) – the second endpoint device is
configured to:
 	receive the acoustic spread spectrum signal transmitted by the first endpoint device;
 	correlate the received acoustic spread spectrum signal with a replica of the pilot sequence
to produce a correlation peak indicative of a presence of the pilot sequence;
 	decode the data sequence based on timing of the correlation peak to recover the second
token from the data sequence; and
 	determine the receive time based on the timing of the correlation peak.
 	
Because these claim limitations are being interpreted under 35 U.S.C. § 112(f) or pre-AIA  35 U.S.C. § 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If Applicant does not intend to have any of these limitations interpreted under 35 U.S.C. § 112(f) or pre-AIA  35 U.S.C. § 112, sixth paragraph, Applicant may:  
(1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. § 112(f) or pre-AIA  35 U.S.C. § 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or 
(2) present a sufficient showing that the claim limitations recite sufficient structure to perform the claimed functions so as to avoid them being interpreted under 35 U.S.C. § 112(f) or pre-AIA  35 U.S.C. § 112, sixth paragraph.

	For computer-implemented means-plus-function limitations, a general purpose computer is only sufficient as the corresponding structure for performing a general computing function. When there is a specific function to be performed, it is required that an algorithm for performing the function be disclosed, and the corresponding structure becomes a general purpose computer transformed into a special purpose computer by programming the computer to perform the disclosed algorithm. The specification must explicitly disclose the algorithm for performing the claimed function, and simply reciting the claimed function in the specification will not be a sufficient disclosure for an algorithm which, by definition, must contain a sequence of steps.  See MPEP § 2181(II)(B):
An algorithm is defined, for example, as “a finite sequence of steps for solving a logical or mathematical problem or performing a task.” Microsoft Computer Dictionary, Microsoft Press, 5th edition, 2002. Applicant may express the algorithm in any understandable terms including as a mathematical formula, in prose, in a flow chart, or in any other manner that provides sufficient structure. [Citations and select quotations omitted.]

Based upon a review of the Patent Under Reissue, the Examiner concludes that the corresponding structure for the above-identified Functional Phrases is disclosed in the Patent Under Reissue as follows: 
 	Functional Phrase #1 (claim 11) – a processor coupled with the network interface and configured to:
 	receive from a second endpoint device an indication of a receive time at which the second endpoint device received the acoustic spread spectrum signal transmitted by the first endpoint device and a second token as recovered from the received acoustic spread spectrum signal by the second endpoint device;
 	compute ranging information based on the transmit time and the receive time; and
 	responsive to the token matching the second token, and a comparison of the ranging information to a threshold value, pair the first endpoint device with the second endpoint device.
 	– corresponds to processor 1610 of the access management server illustrated in FIG. 16. The processor is disclosed as a general-purpose processor not having any particularized physical structure for executing the claimed functions, therefore, in accordance with MPEP § 2181, the corresponding structure is considered to be the algorithm for executing the claimed functions. The algorithm for executing the receive, compute, and pair functions is disclosed at steps 1306, 1308, and 1310 of FIG. 13 of the Patent Under Reissue.

 	Functional Phrase #2 (claim 8) – a management entity, configured to communicate with the first endpoint device and the second endpoint device over a network.
 	– corresponds to access management server 16, illustrated in FIG. 1A. Since servers are known as being capable of communicating with devices over a network, a server is sufficient corresponding structure for the claimed functionality and does not require special programming in the form of an algorithm.

	Functional Phrase #3 (claim 13) – the second endpoint device is
configured to:
 	receive the acoustic spread spectrum signal transmitted by the first endpoint device;
 	correlate the received acoustic spread spectrum signal with a replica of the pilot sequence
to produce a correlation peak indicative of a presence of the pilot sequence;
 	decode the data sequence based on timing of the correlation peak to recover the second
token from the data sequence; and
 	determine the receive time based on the timing of the correlation peak.
 	– corresponds to endpoint device 1500 illustrated in FIG. 15. The endpoint device, by all accounts, is illustrated as being a generic computing device having conventional components, therefore, in accordance with MPEP § 2181, the corresponding structure is considered to be the algorithm for executing the claimed functions. The algorithm for executing the receive, correlate, decode, and determine functions is disclosed at FIG. 9 of the Patent Under Reissue.
If Applicant wishes to provide further explanation or dispute the Examiner’s interpretation of the corresponding structure, Applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 


VII. PRIOR ART CITED HEREIN
 	The following prior art patents and printed publications are cited herein:
 	 	U.S. Patent 9,973,928 (“Bengtsson”);
 	 	U.S. Patent 9,130,914 (“Miura”);
 	 	U.S. Patent 9,973,928 (“Bengtsson”); and
 	 	U.S. Patent 6,141,332 (“Lavean”).
	Prior art made of record and considered pertinent to Applicant’s disclosure but not relied upon herein is listed on the attached document titled “Notice of Reference Cited” (PTO-892).  Unless expressly noted otherwise by the Examiner, all documents listed on the PTO-892 are cited in their entirety.
	 

VIII. CLAIM REJECTIONS – 35 USC § 102 (ANTICIPATION)
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

 	Claims 1, 2, 16, 21, and 23 are rejected under 35 U.S.C. § 102(a)(2) as being anticipated by Bengtsson (U.S. 9,973,928). 
 	Regarding claim 1, Bengtsson discloses a method comprising: 
 	at a first endpoint device, transmitting an acoustic spread spectrum signal and recording a transmit time at which the acoustic spread spectrum signal is transmitted, wherein the acoustic spread spectrum signal is encoded with a token (see step 310 of FIG. 3; and FIG. 6 – a CDMA ultrasound message that has been encoded with a token in the form of a personal code is transmitted by a first device; see also column 8:13-20 – a timestamp (i.e, “second timestamp”) associated with a time the ultrasound message is being transmitted is stored by the first device); 
 	receiving from a second endpoint device an indication of a receive time at which the second endpoint device received the acoustic spread spectrum signal transmitted by the first endpoint device and a second token as recovered from the received acoustic spread spectrum signal by the second endpoint device (see step 330 of FIG. 3 – a timestamp associated with a receive time of the ultrasound signal is determined by a second device; see also step 340 of FIG. 3 – the personal code, i.e., token, is recovered from the ultrasound signal received by the second device); 
 	computing ranging information based on the transmit time and the receive time (see column 7:50-57 – a distance between the two devices is calculated based on the ultrasound message propagation time; see also column 8:22-24 – the ultrasound message propagation time can be calculated by subtracting a transmit timestamp from a receive timestamp); and 
 	responsive to the token matching the second token (see step 350 – the received personal code is authenticated, i.e., matched to the transmitted token), and a comparison of the ranging information to a threshold value (see column 7:54-57 – the calculated distance is compared to a threshold), pairing the first endpoint device with the second endpoint device (see step 360 and column 7:50-57 – in response to the transmitted and received tokens matching and the calculated distance being less than a threshold value, the first or second device is unlocked; this unlocking constitutes a re-pairing of previously paired devices and is tantamount to “pairing” because it involves the detection and authentication of the second device when in close proximity to the first device, in accordance with the characterization of the term “pairing” by the Patent Under Reissue at column 4:24-29).

 	Regarding claim 2, Bengtsson discloses the method of claim 1, wherein the pairing includes permitting the second endpoint device access to an information carrying channel between the first endpoint device and the second endpoint device (see columns 2:65-67 and 8:44-46 – after unlocking, a traditional communication channel between the first and second devices is made available). 

 	Regarding claim 16, Bengtsson discloses a method comprising:
 	at a first endpoint device: transmitting an acoustic spread spectrum signal at a future transmit time, wherein the acoustic spread spectrum signal is encoded with a token and a future time at which the acoustic spread spectrum signal will be transmitted (see step 310 of FIG. 3; and FIG. 6 – a CDMA ultrasound message that has been encoded with a token in the form of a personal code is transmitted by a first device; see also column 8:13-20 – a timestamp (i.e, “second timestamp”) associated with a (future) time the ultrasound message is being transmitted is stored by the first device);
 	at a second endpoint device: receiving the acoustic spread spectrum signal; determining from the received acoustic spread spectrum signal a receive time, a second token corresponding to the token, and the future transmit time (see step 330 of FIG. 3 – a timestamp associated with a receive time of the ultrasound signal is determined by a second device; see also step 340 of FIG. 3 – the personal code, i.e., token, is recovered from the ultrasound signal received by the second device; see also, FIG. 7 – the future transmit time Tb is also determined);
 	computing ranging information based on the receive time and the future transmit time (see column 7:50-57 – a distance between the two devices is calculated based on the ultrasound message propagation time; see also columns 8:22-24 and 9:40-54 – the ultrasound message propagation time can be calculated by subtracting the future transmit timestamp from a receive timestamp); and 
 	sending to a network the second token and the computed ranging information; receiving from the second endpoint device over the network the second token and the computed ranging information; and responsive to the token matching the second token, and a comparison of the ranging information to a threshold value, pairing the first endpoint device with the second endpoint device (see column 7:54-57 – the calculated distance is compared to a threshold; see step 360 and column 7:50-57 – in response to the transmitted and received tokens matching and the calculated distance being less than a threshold value, the first or second device is unlocked; this unlocking constitutes a re-pairing of previously paired devices and is tantamount to “pairing” because it involves the detection and authentication of the second device when in close proximity to the first device, in accordance with the characterization of the term “pairing” by the Patent Under Reissue at column 4:24-29).

 	Regarding claim 21, Bengtsson discloses the method of claim 1, wherein the ranging information is a separation distance between the first endpoint device and the second endpoint device, the threshold value is a threshold distance, and the separation distance is less than the threshold distance (see column 7:50-57).

 	Regarding claim 23, Bengtsson discloses the method of claim 16, wherein the ranging information is a separation distance between the first endpoint device and the second endpoint device, the threshold value is a threshold distance, and the separation distance is less than the threshold distance (see column 7:50-57).


IX. CLAIM REJECTIONS – 35 USC § 103 (OBVIOUSNESS)
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

 	Claims 24 and 26 are rejected under 35 U.S.C. § 103(a) as being unpatentable over Bengtsson (U.S. 9,973,928) and Lavean (U.S. 6,141,332).
 	Regarding claim 24, Bengtsson discloses the method of claim 1, but does not appear to teach the acoustic spread spectrum signal includes a pilot sequence and a spread data sequence representing the token synchronized to the pilot sequence.
 	Lavean discloses an orthogonal code synchronization system and method for spread spectrum CDMA communications. In particular, Lavean teaches that in a conventional CDMA system, pilot (i.e., “generic chip code”) signals are generated (101, FIG. 4) and synchronized to a spread spectrum signal representing message data for transmission to a recipient (see column 10:47-64).
 	It would have been obvious to achieve the claimed invention by including a pilot sequence and a spread data spectrum sequence representing the token synchronized to the pilot sequence, as claimed, since Bengtsson teaches that the token (i.e., personal code) is transmitted using a CDMA protocol (see Bengtsson, FIG. 6), and Lavean teaches CDMA communication systems conventionally encompass the utilization of a pilot sequence (i.e., a generic code sequence) that is synchronized to a spread spectrum data sequence. Based on the teachings of Lavean, the limitations of claim 24 likely would have been inherent in Bengtsson’s CDMA communication method, or otherwise, the obviousness of such a combination would have been supported at least by KSR rationales (A), (B), (C), and/or (D), in which the known aspects of CDMA communication taught by Lavean could have easily been incorporated in the CDMA communication method employed by Bengtsson in a predictable manner. See MPEP § 2141(III). 

 	Regarding claim 26, Bengtsson discloses the method of claim 16, but does not appear to disclose the acoustic spread spectrum signal includes a pilot sequence and a spread data sequence synchronized with the pilot sequence, and the spread data sequence encodes the token and the future transmit time.
	Lavean discloses an orthogonal code synchronization system and method for spread spectrum CDMA communications. In particular, Lavean teaches that in a conventional CDMA system, pilot (i.e., “generic chip code”) signals are generated (101, FIG. 4) and synchronized to a spread spectrum signal representing message data for transmission to a recipient (see column 10:47-64).
 	It would have been obvious to achieve the claimed invention by including a pilot sequence and a spread data spectrum sequence representing the token synchronized to the pilot sequence, with the spread data sequence encoding the token and the future transmit time, as claimed, since Bengtsson teaches that the token (i.e., personal code) and future transmit time (i.e., timestamp) are transmitted using a CDMA protocol (see Bengtsson, FIG. 6), and Lavean teaches CDMA communication systems conventionally encompass the utilization of a pilot sequence (i.e., a generic code sequence) that is synchronized to a spread spectrum data sequence. Based on the teachings of Lavean, the limitations of claim 26 likely would have been inherent in Bengtsson’s CDMA communication method, or otherwise, the obviousness of such a combination would have been supported at least by KSR rationales (A), (B), (C), and/or (D), in which the known aspects of CDMA communication taught by Lavean could have easily been incorporated in the CDMA communication method employed by Bengtsson in a predictable manner. See MPEP § 2141(III). 


X. ALLOWABLE SUBJECT MATTER
Claims 3-10 and 17-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 11-15, 22, and 25 are allowed.
 
	Regarding claim 3, the combination of Bengtsson and Lavean  teaches the method of claim 24, but does not appear to further teach at the second endpoint device: receiving the acoustic spread spectrum signal transmitted by the first endpoint device; correlating the received acoustic spread spectrum signal with a replica of the pilot sequence to produce a correlation peak indicative of a presence of the pilot sequence; decoding the data sequence based on timing of the correlation peak to recover the second token from the data sequence; and determining the receive time based on the timing of the correlation peak.

 	Regarding claim 4, Bengtsson discloses the method of claim 1, further comprising: repeatedly transmitting the acoustic spread spectrum signal and recording a respective transmit time at which each repeated acoustic spread spectrum signal is transmitted (see column 9:1-4 – the ultrasound message, which includes the recorded timestamp, can be repeatedly transmitted every second).
 	Bengtsson, however, does not appear to teach “determining which of the recorded transmit times is nearest in time to the receive time; wherein the computing includes computing the ranging information based on the receive time and the transmit time determined to be nearest in time to the receive time,” as claimed.

 	Regarding claim 5, the combination of Bengtsson and Lavean teaches the method of claim 24, but does not appear to further teach the data sequence representing the token is based on a Prometheus Orthonormal Set (PONS) code construction and the pilot sequence is based on the PONS code construction and is orthogonal to the data sequence.
 	Claims 6 and 7 would be allowed for dependence from claim 5.
 
 	Regarding claim 8, Bengtsson discloses the method of claim 1, but does not appear to teach: initially sending a message carrying the token from a management entity, configured to communicate with the first endpoint device and the second endpoint device over a network, to the first endpoint device to cause the first endpoint device to perform the transmitting and the recording.
 	Miura (U.S. 9,130,914) teaches a system and method for pairing electronic devices that involves using a pairing server to facilitate the pairing of a receiving terminal and a transmitting terminal. See, e.g., FIGS. 3A and 7. Notably, the pairing server provides a pairing value in response to a request from a receiving terminal (S712). The pairing value, which is akin to a token, is then provided to the transmitting terminal (S713) so that the receiving and transmitting terminals can be paired. 
 	Accordingly, Miura establishes that it was known to initially send a message carrying a token from a management entity (e.g., a pairing server), configured to communicate with the first endpoint device and the second endpoint device over a network, to the first endpoint device, as claimed. This process could be carried out for an initial pairing between two devices, and then the method of Bengtsson could be used for a subsequent re-pairing of the devices.  
 	However, Miura’s initial sending of the token from the management entity would not appear to “cause the first endpoint device to perform the transmitting and the recording,” as claimed. That is, when Miura sends a token (“pairing value”) from the management entity (“pairing server”), the sending causes the two endpoint devices (“receiving terminal” and “transmitting terminal”) to be paired in a first instance. The “initially sending a … token” of Miura, however, would not cause the re-pairing procedure of Bengtsson to be performed, viz., the claimed transmitting and recording. Rather, the transmitting and recording functions are performed in response to a direct re-pairing routine executed between Bengtsson’s endpoint devices that does not involve, and is not executed in response to, the actions of initially sending a message to a management entity, as claimed. 
 	For this reason, claim 8 is allowable over Bengtsson and Miura.
 	Claims 9 and 10 would be allowed for dependence from claim 8.

 	Claim 11 is allowed for similar reasons as claim 8. In particular, claim 11 recites a management entity that is configured to facilitate the pairing operations between a first endpoint device and a second endpoint device. As explained above for claim 8, Bengtsson does not disclose the utilization of a management entity, and even if a management entity as disclosed by Miura were incorporated into Bengtsson’s system, the management entity putatively would not be involved in the re-pairing operations taught by Bengtsson. Rather, the management entity would only be involved in an initial pairing operation between two devices, and any subsequent re-pairing would be executed directly between the devices (without the participation of a management entity or the like), as taught by Bengtsson.
 	Claims 12-15, 22, and 25 are allowed for dependence from claim 11.

	Regarding claim 18, Bengtsson discloses the method of claim 16, further comprising:
 	generating acoustic spread spectrum signals encoded with the token and respective incrementally increasing future times, and transmitting the respective acoustic spread spectrum signals at the respective incrementally increasing future times (see columns 8:52 – 9:4 – the acoustic spread spectrum signals can be repeatedly transmitted at every second). However, the same passage also teaches that the timing of the first and second endpoint devices is synchronized, and therefore a timestamp is not transmitted by the transmitting endpoint device when the acoustic spread spectrum signal is transmitted every second. Accordingly, Bengtsson does not appear to disclose “the acoustic spread spectrum is encoded with … a future time at which the acoustic spread spectrum signal will be transmitted” (according to claim 16), in combination with “transmitting the respective acoustic spread spectrum signals at the respective incrementally increasing future times” (according to claim 18).  
 	Claim 19 would be allowed for dependence from claim 18.

 	Regarding claim 20, Bengtsson discloses the method of claim 16, but does not appear to teach the acoustic spread spectrum signal is encoded with an indication of a number of remaining times the acoustic spread spectrum signal will be transmitted before transitioning to a next token.


XI. CONCLUSION
	Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Colin LaRose whose telephone number is 571-272-7423.  
 	If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Andrew J. Fischer can be reached at 571-272-6779.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-9900.
  	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
 	General inquiries may be directed to the Central Reexamination Unit customer service line at (571) 272-7705.

/COLIN M LAROSE/Primary Examiner, Art Unit 3992                                                                                                                                                                                                        







Conferees:
/NICK CORSARO/Primary Examiner, Art Unit 3992                                                                                                                                                                                                        
/ANDREW J. FISCHER/Supervisory Patent Examiner, Art Unit 3992